       Case 1:18-cr-00105-LJV-JJM Document 32 Filed 09/30/19 Page 1 of 1


IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               v.                                               18-CR-105-V

LAWRENCE RUSSELL,

                            Defendant.



                              NOTICE OF APPEARANCE


TO:    Clerk of the United States District Court
       for the Western District of New York


       You are hereby requested to remove Timothy C. Lynch, Assistant United States

Attorney for the Western District of New York, as counsel for the United States on the above-

entitled action.



       DATED: Buffalo, New York, September 30, 2019.


                                          JAMES P. KENNEDY, JR.
                                          United States Attorney


                                   BY:    s/TIMOTHY C. LYNCH
                                          Assistant United States Attorney
                                          United States Attorney=s Office
                                          Western District of New York
                                          138 Delaware Avenue
                                          Buffalo, New York 14202
                                          716-843-5846
                                          Timothy.Lynch@usdoj.gov
